NOT FOR PUBLICATION                           ECF NOS. 158, 159

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 EDWARD SCANLON, IV
                                      Civ. No. 16-4465 (RMB-JS)
               Plaintiff
      v.
                                               OPINION
 VALERIE LAWSON, et al.,                     (REDACTED)
               Defendants

APPEARANCES:

KEVIN T. FLOOD, Esq.
181 Route 206
Hillsborough, NJ 08844
          On behalf of Plaintiff

JUSTIN ROBERT WHITE
TESTA HECK TESTA & WHITE, PA
424 W. LANDIS AVENUE
VINELAND, NJ 08360


BUMB, United States District Judge

     This matter comes before the Court upon Plaintiff’s motion

for reconsideration (Mot. Reconsider., ECF No. 158) of this Court’s

opinion and order granting Defendant Wesley Jordan’s motion for

summary judgment based on the statute of limitations (See Opinion,

ECF No. 151; Order, ECF No. 152); Defendant Jordan’s response to

Plaintiff’s motion for reconsideration (Jordan’s Resp. to Mot.

Reconsider., ECF No. 161); Plaintiff’s motion to seal his motion

for reconsideration (Mot. to Seal, ECF No. 159); and Plaintiff’s
Response to Order to Show Cause, (Pl’s Response OTSC, ECF Nos.

162, 164.) Pursuant to Federal Rule of Civil Procedure 78(b), the

Court   will     determine   the   motions    on     the    briefs   without   oral

argument.

I.   BACKGROUND

     Plaintiff filed this action in the New Jersey Superior Court,

Law Division, Cumberland County on March 29, 2016, alleging civil

rights violations under 42 U.S.C. § 1983; the New Jersey Civil

Rights Act (“NJCRA”), § 10:6-2, and tort claims under the New

Jersey law, N.J.S.A. §§ 59:1-1 et seq. (Compl., ECF NO. 1-1 at 8-

18.) The action, in part, arose out of incidents alleged to have

occurred    at    the   Cumberland   County     Juvenile       Detention   Center

(“CCJDC”) in March 2012. (Id.) Plaintiff alleged

            [O]n or about March 2, 2012 through March 5,
            2012, Plaintiff was made to fight other
            inmates at the Cumberland County Detention
            Center whereby he suffered serious injuries
            solely for the enjoyment and entertainment of
            Cumberland County Detention guards, who were
            instead responsible to safeguard the minor.

(Id., ¶3.)

     Plaintiff filed an amended complaint on October 26, 2017.

(Am. Compl., ECF Nos. 58, 88.) The amended complaint substituted

Wesley Jordan for a fictitious John Doe defendant. The Court

subsequently      granted    Jordan’s       motion    for     summary   judgment,

holding, in pertinent part, that the amended complaint did not

relate back to the timely filed complaint because Plaintiff did

                                        2
not exercise due diligence in discovering Jordan’s identity. See

DeRienzo v. Harvard Industries, Inc., 357 F.3d 348, 354-55 (3d

Cir. 2004) (describing due diligence requirement of New Jersey

Court Rule 4:26-4.)

II.   PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

      On February 21, 2020, the Court ordered Plaintiff to show

cause why the claims against Harold Cooper, Bobby Stubbs, John and

Jane Does 1-45 and ABC Corporations 1-45 should not be dismissed

for failure to effect timely service under Federal Rule of Civil

Procedure 4(m). (Order, ECF No. 157.) Plaintiff responded by

demonstrating the numerous attempts he made to locate and serve

Bobby Stubbs and Harold Cooper. (Pl’s Response to OTSC, ECF Nos.

162, 164.)

      Plaintiff’s last attempt at service on Bobby Stubbs and Harold

Cooper was August 2, 2018, more than one year ago. (Id., ¶¶29-31.)

Plaintiff’s has not shown good cause to further extend the time to

serve    Harold   Cooper,   Bobby      Stubbs   or   the    unidentified    Doe

Defendants. Although the statute of limitations expired, which

favors   granting   a   motion   for    extension    of    time   for   service,

Plaintiff’s inaction for more than one year, and the fact that the

case is ready for a final pretrial conference, disfavors further

extension of time for service. The Court will deny an extension of

time for service under Rule 4(m) and dismiss the claims against

the unserved defendants without prejudice. See Veal v. United

                                        3
States, 84 F. App’x 253, 256-57 (3d Cir. 2004) (noting district

court has discretion to extend time for service even though good

cause was not shown)).

III. MOTION TO SEAL MOTION FOR RECONSIDERATION

      Plaintiff submitted the following information in support of

sealing his motion for reconsideration and supporting documents

pursuant to Local Civil Rule 5.3(c). (Certification of Counsel,

ECF No. 159-1.) The        nature of materials to be sealed include

medical and juvenile records produced pursuant to a Discovery

Confidential Order, which are cited and/or attached to Plaintiff’s

motion for reconsideration. The privacy interests that warrant

sealing the documents include the protection of medical records

under   federal    and   state   law,    and   privacy     of    evaluative   and

deliberative      information    developed     as   part    of    self-critical

analysis. These privacy interests are lost if the records are not

sealed. There have been four prior orders to seal these types of

documents in this matter. Finally, counsel to defendant Wesley

Jordan consents to sealing these documents. Plaintiff has met his

burden to warrant sealing his motion for reconsideration and

supporting documents.

IV.   Plaintiff’s Motion for Reconsideration

      Plaintiff asserts three bases for the Court to reconsider

granting   summary    judgment    to    Defendant   Wesley       Jordan.   First,

Plaintiff asserts that the Court overlooked the fact that Plaintiff

                                        4
was a deeply mentally and behaviorally impaired juvenile who was

“indefinitely” incarcerated, which severely hindered Plaintiff’s

ability to assist his counsel in proceeding with this civil cause

of action. Plaintiff submits, as new evidence in support of this

claim, records from the New Jersey School for Boys (Jamesburg) for

2014 and 2015. (Ex. A, ECF No. 158-2 at 5.)

       Second, Plaintiff argues it was a manifest error of law to

make the finding that records identifying Wesley Jordan were

potentially available through a request under the New Jersey Open

Public Records Act, N.J.S.A. § 47:1A-5. Plaintiff’s counsel states

that the only way he could obtain records identifying Jordan as

Plaintiff’s     abuser     was    to    file   suit,     which   was    hindered     by

Plaintiff’s     mental      and        behavioral      issues    and     indefinite

incarceration.

       Third, Plaintiff maintains that it was a manifest error of

fact    to   find   that   plaintiff’s         counsel    delayed      amending    the

complaint after receiving discovery identifying Wesley Jordan as

Plaintiff’s     abuser.    And    fourth,      Plaintiff     contends     it   was   a

manifest error of law to apply federal case law and F.R.C.P.

15(c)(1)(C) to his New Jersey state law claims because Wesley

Jordan was put on notice of the tort and civil rights causes of

action under state law, as evidenced by the fax confirmation and

the signed return receipt requested green cards from September 21,

2012.

                                           5
     Defendant       Wesley    Jordan   opposes   Plaintiff’s      motion   for

reconsideration. (Def. Jordan’s Resp. to Mot. Reconsider., ECF No.

161.) First, pursuant to Local Civil Rule 7.1(i)’s 14-day time

limit, Jordan argues the motion for reconsideration was filed one

day late, fifteen days after the order to be reconsidered was

entered on February 6, 2020, Second, Jordan contends the motion

should be denied in substance because the Court did not overlook

facts or law in granting Jordan’s motion for summary judgment. The

Court     will   address      the   merits   of   Plaintiff’s      motion   for

reconsideration.

     B.     Standard of Review

     Generally, a motion for reconsideration is treated as a motion

to alter or amend judgment under Federal Rule of Civil Procedure

59(e). Holsworth v. Berg, 322 F. App’x 143, 146 (3d Cir. 2009).

Local Civil Rule 7.1(i) governs motions for reconsideration in the

District of New Jersey. Local Civil Rule 7.1(i) permits a party to

seek reconsideration by the Court of matters which the party

“believes the Judge or Magistrate Judge has overlooked” when it

ruled on the motion.

     The    movant    must    demonstrate    either:   “(1)   an   intervening

change in the controlling law; (2) the availability of new evidence

that was not available when the court [issued its order]; or (3)

the need to correct a clear error of law or fact or to prevent

manifest injustice.” Max's Seafood Café v. Quinteros, 176 F.3d

                                        6
669, 677 (3d Cir. 1999) (citing N. River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). “A motion for

reconsideration should not provide the parties with an opportunity

for a second bite at the apple.” Tishcio v. Bontex, Inc., 16

F.Supp.2d 511, 532 (D.N.J. 1998) (citation omitted).

     C.     Analysis

            1.     Plaintiff’s Impairments

     Plaintiff asserts that the Court overlooked the fact that his

severe impairments hindered his ability to assist his counsel in

proceeding with this action. The Court did not overlook Plaintiff’s

impairments but instead accepted as true Plaintiff’s allegation

that he could not identify his abuser by name. The Court also

accepted that Plaintiff’s father received only a redacted report

from DCF and that CCJDC would not provide him with Jordan’s name.

The redacted DCF report, however, provided sufficient information

to establish Plaintiff’s cause of action against Jordan; only his

true identify remained confidential. Thus, counsel could have

proceeded    by    obtaining    Jordan’s   name    in    another   manner,   as

discussed below.

     The record shows that, although severely impaired, Plaintiff

was not incompetent from 2012 through 2016. True, Plaintiff had

previously       been   found   incompetent   in        juvenile   delinquency

proceedings. (Pl’s Ex. M, ECF No. 130-8 at 100-101.)               But in April

2012, when represented by his current counsel, Plaintiff was

                                      7
competent to plead guilty to juvenile delinquency charges, and

apparently competent to assist counsel in that matter. (Pl’s Ex.

M, ECF No. 130-8 at 100-101.)

     The new records submitted by Plaintiff’s counsel support the

conclusion that Plaintiff’s behavioral issues were severe in 2014

and 2015, as he accrued new charges for assault and threats of

sexual assault. Notwithstanding that Plaintiff was confined in a

mental health unit, the records do not shed light on Plaintiff’s

ability to assist counsel in bringing this suit. To the contrary,

the records shows that when Plaintiff was nineteen years and six

months old, he had the capacity to voluntarily request transfer

from the Juvenile Justice Commission to the New Jersey Department

of Corrections, where he could receive clinical treatment as an

adult. (Ex. A, ECF No. 158-2 at 8-11.) The new evidence does not

support   counsel’s     claim    that     Plaintiff’s    mental      impairments

prevented him from assisting counsel with filing this action

sooner.

     Further,   there    is     nothing     in   the   record   to    show   that

Plaintiff’s counsel ever informed this Court, upon filing the

complaint two days before the statute of limitations expired, of

the difficulties he had discovering John Doe’s identity and the

urgency of his need for the information. It is too late now for

the Court to provide assistance.



                                        8
              2.    Availability of OPRA Request

       Plaintiff contends it was a manifest error of law for the

Court to make the finding that records identifying Wesley Jordan

were potentially available through a request under the New Jersey

Open Public Records Act, N.J.S.A. § 47:1A-5. First, the Court notes

that     it    recognized   Plaintiff’s      counsel    might      have    been

unsuccessful in obtaining the necessary documents, but that the

due diligence requirement of New Jersey Court Rule 4:26-4 obliged

him to make the effort. (Opinion, ECF No. 151 at 26.)

       Second, Plaintiff cites Doe v. City of Trenton, No. A5943-

17T2, 2019 WL 4927108 (N.J. Super. Ct. App. Div. Oct. 7, 2019) in

support of his claim that internal affairs investigations are

exempt    from     disclosure   by   OPRA   request.   Plaintiff    fails   to

acknowledge that Doe also provides guidance on the common law right

of access to public records, which “makes a much broader class of

documents available … but on a qualified basis.” Id. at *5 (quoting

O’Shea v. Twp. of W. Milford, 982 A.2d 459, 468 (N.J. Super. Ct.

App. Div. 2009) (quoting Daily Journal v. Police Dept. of City of

Vineland, 797 A.2d 186 (N.J. Super. Ct. App. Div. 2002)).

       The common law right of access to public records is subject

to a balancing test based on factors specific to each case. Id.

Given    plaintiff’s     counsel’s    inability   to   obtain   John      Doe’s

identity from his client and the difficulty Plaintiff’s father had

in obtaining that information, Plaintiff could have presented a

                                       9
good case for disclosure under the common law, even if he might

have been unsuccessful. Again, due diligence does not permit doing

nothing.

            3.     Delay Amending the Complaint

      Plaintiff asserts that it was a manifest error of fact for

the Court to find that plaintiff’s counsel delayed amending the

complaint after receiving discovery identifying Wesley Jordan as

Plaintiff’s abuser. The Court accepts Plaintiff’s representation

that Magistrate Judge Schneider imposed a de facto stay on amending

the complaint based on Plaintiff’s representation that he might

have to amend twice because discovery remained pending. This,

however, does not change the result.

      To establish due diligence under New Jersey Court Rule 4:26-

4, for purposes of relation back of an Amended Complaint under

Federal Rule of Civil Procedure 15(c)(1)(A), a plaintiff must

exercise    due    diligence   before    and   after    filing   the    original

complaint. DeRienzo, 357 F.3 at 353 (emphasis added). In June 2012,

the redacted DCF report given to Plaintiff’s father, and then

provided    to     plaintiff’s    counsel,     contained     enough      factual

information       to   bring   suit    using   the     fictitious      John   Doe

designation. (Pl’s Ex. B, ECF No. 130-8 at 5-6.) Plaintiff’s

counsel has not shown that he did anything other than ask Plaintiff

and   his   father     to   identify     Plaintiff’s     abuser,    which     was

unsuccessful in 2012. The record does not contain evidence that

                                        10
Plaintiff’s counsel did anything to identify John Doe in the next

four years; instead, filing suit with only two days remaining on

the statute of limitations. While the Court is sympathetic to

Plaintiff’s plight, the record does not support a finding of due

diligence.

          4.   Plaintiff’s Tort Claims

     Plaintiff also claims it was a manifest error of law for the

Court to apply federal case law and F.R.C.P. 15(c)(1)(C) to his

New Jersey state law claims 1 because Jordan was put on notice of

Plaintiff’s claims by his Tort Claim Notice of September 1, 2012.

(See Ex. B, ECF No. 158-2 at 18-19.)

     The Court did not apply Federal Rule of Civil Procedure

15(c)(1)(C) to determine whether Plaintiff filed a timely notice

of claim under the New Jersey Tort Claims Act, N.J.S.A. § 59:8-8,

but instead, to determine whether his state law claims against

Jordan related back to his original complaint so as to avoid the



1 “Rule 15(c)(1) allows state relation back law to govern state
claims in federal court if state law ‘affords a more forgiving
principle of relation back.’” Yanez v. Columbia Coastal Transp.,
Inc., 68 F.Supp.2d 489, 491 n. 2 (D.N.J. 1999) (citing Bryan v.
Associated Container Transp., 837 F. Supp. 633, 643 (D.N.J. 1993)
(quoting Advisory Committee note to Fed. R. Civ. P. 15(c)(1)). In
the opinion dated February 6, 2020, the Court determined that New
Jersey state law did not provide for relation back because
Plaintiff did not exercise due diligence in discovering John Doe’s
identity. Thus, the Court considered whether, in the alternative,
Federal Rule of Civil Procedure 15(c)(1)(C) provided for relation
back.


                               11
statute of limitations bar. Under Federal Rule of Civil Procedure

15(c)(1)(C), even if the Notice of Tort Claim was timely submitted

to Surrency and Baruzza at CCJDC in September 2012, notice to

Jordan’s supervisors of his state law claim was insufficient to

impute notice to Jordan of this lawsuit filed in 2016. Singletary

v. Pennsylvania Dept. Corrections, 266 F.3d 186, 198 (3d Cir. 2001)

(notice to employer was insufficient to impute notice to staff

level employee); Garvin v. City of Philadelphia, 354 F.3d 215, 217

(3d Cir. 2003) (same).

IV.   CONCLUSION

      For the reasons discussed above, the Court will (1) dismiss

the claims against Harold Cooper, Bobby Stubbs, John and Jane Does

1-45 and ABC Corporations 1-45 without prejudice under Federal

Rule of Civil Procedure 4(m); (2) grant Plaintiff’s motion to seal

his motion for reconsideration and supporting documents; and (3)

deny Plaintiff’s motion for reconsideration.



An appropriate order follows.

Date:   March 9, 2020

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 12
